Exhibit 10.3

Letter 05-01
(Bankruptcy Exit Agreement)

LETTER OF AGREEMENT
by and between
UAL CORP.,
UNITED AIR LINES, INC.
and
THE AIR LINE PILOTS
in the service of
UNITED AIR LINES, INC.
as represented by
THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL

            THIS LETTER OF AGREEMENT, dated as of January 1, 2005, is made and
entered into in accordance with the Railway Labor Act by and between UAL Corp.
(hereinafter referred to as "UAL"), UNITED AIR LINES, INC. (hereinafter referred
to as the "Company") and the AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
(hereinafter referred to as "ALPA" or the "Association").

            WHEREAS UAL, the Company and the Association have reached agreement
concerning the revisions to their current collective bargaining agreement (the
"2003 Pilot Agreement" and, as revised by this Letter of Agreement, the "Revised
2003 Pilot Agreement") necessary for the Company to emerge from Chapter 11; and

            WHEREAS certain of the revisions shall become effective as of
January 1, 2005 (the "Effective Date"), assuming the complete satisfaction of
the conditions described in paragraph 15 below prior to January 31, 2005 and
others shall become effective on the effective date (the "Exit Date") of a plan
of reorganization proposed by UAL (the "Plan of Reorganization"); and

            WHEREAS the Company has represented to the Association that the
Company has concluded that UAL cannot attract the exit financing necessary to
emerge from Chapter 11 absent the termination of all of the Company's defined
benefit plans;

            THEREFORE the parties to this Letter of Agreement hereby agree as
follows:

            1.  Contract Extension. The amendable date of the Revised 2003 Pilot
Agreement shall be December 31, 2009. Section 22.D of the Revised 2003 Pilot
Agreement shall read in its entirety as follows:

 


This Agreement shall continue in full force and effect through and including
December 31, 2009 and shall renew itself without change each succeeding January
1
st
thereafter, unless written notice of intended change is served in accordance
with Section 6, Title I, of the Railway Labor Act by either party upon the other
at least thirty (30) but not more than two hundred seventy (270) days prior to
December 31, 2009 or any year thereafter. The parties shall commence direct
negotiations with respect to such notices no later than thirty (30) days
following the delivery of such notice. In the event a new tentative collective
bargaining agreement has not been concluded by August 1, 2009 (or August 1
st
of any year thereafter if applicable), and the services of the National
Mediation Board (the "Board") have not previously been invoked, the parties
shall, no later than August 1, 2009 (or August 1
st
of any year thereafter if applicable), jointly invoke the services of the Board
under Section 5 of the Act.

            2.  Hourly Pay Rates. The rates for hourly pay (the "Hourly Rates")
under Section 3-B of the 2003 Pilot Agreement shall be reduced by 11.8% on the
Effective Date, and the reduced Hourly Rates shall thereafter be increased by
1.5% on May 1, 2006, by 1.5% on May 1, 2007, by 1.5% on May 1, 2008 and by 1.5%
on May 1, 2009 (as provided in the 2003 Pilot Agreement). In addition to the
increases contained in the preceding sentence, the Hourly Rates shall be
increased by 1% on January 1, 2008. The Hourly Rates under Section 3-B of the
Revised 2003 Pilot Agreement are set forth in Exhibit A to this Letter of
Agreement.

            3.  Other Contract Changes. Certain other provisions of the 2003
Pilot Agreement shall be revised on the Effective Date as described on Exhibits
B-1, B-2 and B-3 to this Letter of Agreement.

            4.  Defined Benefit Pension Plan.

                    a.    In the event the Company seeks judicial approval to
terminate the United Airlines Pilot DefinedBenefit
            Pension Plan (the "A Plan") under 29 U.S.C §1341(c) following April
11, 2005, then, on and after May 11,
            2005, (i) the Association shall waive any claim it may have that the
termination of the A Plan would violate the
            terms and conditions of the existing collective bargaining agreement
between the Company and the Association,
            and (ii) the Association shall not otherwise oppose the Company's
efforts to terminate the A Plan under 29 U.S.C
            §1341(c); provided, however, that nothing in this Letter of
Agreement shall be construed, deemed or
            characterized by UAL or the Company as any agreement of any form by
the Association that the A Plan should
            be terminated;

                    b.    The Company: (i) shall not terminate or agree to
terminate the A Plan effective at any time prior to the
            earlier of (A) ten (10 ) days before the Exit Date and (B) the last
date that any of the Company's other defined
            benefit pension plans are terminated (the "Pension Termination
Date") and (ii) shall oppose any effort by any other
            person or entity to terminate the A Plan effective at any time prior
to the Pension Termination Date;

                    c.    The A Plan shall remain in full force and effect
unless (i) the bankruptcy court issues an order declaring
            that the Company has met the requirements for plan termination under
29 U.S.C. §1341(c)(2)(B)(ii), and (ii) any
            of the following has occurred: (A) no timely notice of appeal of the
order has been filed, (B) the order has been
            affirmed following the exhaustion of all appeals, or (C) the Exit
Date has occurred and the Plan of Reorganization
            has become effective without provision for the continuation of any
such appeals; and

                    d.    Notwithstanding any termination of A Plan retirement
benefits, any and all of the Company's
            indemnification obligations under or applicable to the A Plan shall
remain in full force and effect without regard to
            Section 22 of the Revised 2003 Pilot Agreement.

            5.  Pension Contributions. In the event that the A Plan is
terminated pursuant to 29 U.S.C §1341 or §1342 following judicial approval of
such termination:

                    a.    The Company shall make an additional monthly
contribution (the "C Plan Contribution") to the United
            Airlines Pilot Directed Account Plan (the "PDAP") of six percent
(6%) of pilot compensation (as measured under
            the PDAP) beginning with the earlier of (i) June 1, 2005 or (ii) the
first day of the calendar month following the
            Exit Date (with a pro rated C Plan Contribution for the period
between the Exit Date and the first of the month
            following the Exit Date); provided, however, that in the event the
Exit Date follows June 1, 2005, C Plan
            Contributions will accrue from June 1, 2005 through the Exit Date
and be contributed in a single lump sum
            payment to the PDAP on the Exit Date;

                    b.    Prior to the Exit Date, the Company and the
Association shall adopt a mutually-acceptable qualified or
            non-qualified plan arrangement to accept contributions that cannot
be allocated to pilot defined contribution
            accounts under Section 415 of the Internal Revenue Code;

                    c.    At any time prior to January 1, 2007, the Association
may elect, on an irrevocable basis, to amend the
            Revised 2003 Pilot Agreement, effective January 1, 2008, (i) to
increase the C Plan Contribution from six percent
            (6%) to seven percent (7%) of pilot compensation (as measured under
the PDAP) and (ii) to reduce the Hourly
            Pay Rates under Section 3-B of the Revised 2003 Pilot Agreement by
one percent (1%);

                    d.    The C Plan Contribution shall be in addition to the
nine percent (9%) of pilot compensation contributed
            to the PDAP under the 2003 Pilot Agreement; and

                    e.    Following the Exit Date, the Company shall not
establish or re-establish any single-employer defined
            benefit plan for any UAL or Company employee group unless the pilot
group is provided the option of electing to
            receive a comparable defined benefit plan in lieu of the C Plan
Contribution.

            6.  Profit Sharing. The Revised 2003 Pilot Agreement shall provide
for the pilot group to participate in the revised profit sharing program
described in Exhibit C to this Letter of Agreement.

            7.  Convertible Notes. In the event that the A Plan is terminated
pursuant to 29 U.S.C §1341 or §1342 following judicial approval of such
termination, the Revised 2003 Pilot Agreement and the Plan of Reorganization
shall provide for the issuance of $550 million of UAL convertible notes, as
described in Exhibit D to this Letter of Agreement, to a trust or other entity
designated by the Association. The terms of the UAL convertible notes described
in Exhibit D shall be subject to mutually-acceptable modifications to optimize
implementation for all parties from an accounting, securities law and tax law
perspective.

            8.  Distribution Agreement. The Plan of Reorganization shall provide
the pilot group with a distribution of UAL equity securities as provided in the
amended distribution agreement described in Exhibit E to this Letter of
Agreement.

            9.  Additional Non-Labor Savings. Prior to the Exit Date, the
Association and the Company shall develop, and the Company shall begin pursuit
of, a mutually-acceptable business improvement program reasonably projected to
produce at least $150 million of annual savings in non-labor costs in addition
to the savings contained in the Gershwin 5F business plan dated as of November
4, 2004 (the "Business Plan").

           10.  Administrative Claim. The Association shall accrue and be
entitled to a stipulated, approved and allowed claim of administration under 11
U.S.C §503(b) in the amount of the actual cash savings provided to the Company
under this Letter of Agreement from the Effective Date through the earlier of
(i) the termination of this Letter of Agreement under paragraph 16 below or (ii)
the Exit Date (the "Administrative Claim"). The Administrative Claim shall be
extinguished upon the Exit Date unless the Association has terminated the Letter
of Agreement under paragraph 16 below.

           11.  Indemnity. UAL and the Company shall provide indemnification on
the Effective Date as described in Exhibit F to this Letter of Agreement.

           12.  Plan Release and Exculpation. The Plan of Reorganization shall
include a plan exculpation and release provision (which provision shall be at
least as comprehensive as the plan exculpation and release provision under the
Plan of Reorganization for the debtor or any other person) for the Air Line
Pilots Association, International, the United Master Executive Council of the
Air Line Pilots Association, International, and each of their current or former
(a) members, (b) officers, (c) committee members, (d) employees, (e) advisors,
(f) attorneys, (g) accountants, (h) investment bankers, (i) consultants, (j)
agents and (k) other representatives with respect to any liability such person
or entity may have in connection with or related to the UAL bankruptcy cases,
the formulation, preparation, negotiation, dissemination, implementation,
administration, confirmation or consummation of any of the Plan of
Reorganization, the disclosure statement concerning the Plan of Reorganization,
the 2003 Pilot Agreement, this Letter of Agreement, the Revised 2003 Pilot
Agreement or any contract, employee benefit plan, instrument, release or other
agreement or document created, modified, amended or entered into in connection
with either the Plan of Reorganization or any agreement between the Company, UAL
and the Association, or any other act taken or omitted to be taken in connection
with the United bankruptcy.

           13.  Assumption of the Pilot Agreement. The Revised 2003 Pilot
Agreement (other than with respect to the A Plan if the A Plan is terminated)
shall be assumed under 11 U.S.C. §365 under the Plan of Reorganization.

           14.  Bankruptcy Actions. The Company and the Association shall take
the following actions to seek the approval of this Letter of Agreement by the
bankruptcy court in In Re UAL Corporation et al., Case No. 02-B-48191 (Bankr.
N.D. Ill.) (the "Bankruptcy Cases"):

                    a.    the Company shall file a motion for approval of the
Letter of Agreement under 11 U.S.C. §363, in form
            and substance reasonably acceptable to the Association, by no later
than January 21, 2005;

                    b.    the Company shall provide, to the extent reasonably
practicable, the Association's counsel with copies
            of, and a reasonable opportunity to comment on, all motions,
applications, proposed orders, pleadings and
            supporting papers prepared by the Company for filing with the
bankruptcy court relating to court approval of this
            Letter of Agreement; and

                    c.    both the Company and the Association shall support and
seek the approval of this Letter of Agreement
            in the Bankruptcy Cases without condition, qualification or
exception; shall use their best efforts to obtain the
            support of the Official Committee of Unsecured Creditors and other
parties and stakeholders for the Letter of
            Agreement; and shall take every reasonable action necessary to
obtain judicial approval of this Letter of
            Agreement in the Bankruptcy Cases without condition, qualification
or exception, including the filing of motions,
            objections and appeals.

           15.  Conditions to Effectiveness. This Letter of Agreement shall
become effective as of January 1, 2005, subject to the occurrence of all of the
following prior to January 31, 2005: (a) acceptance by the United Master
Executive Council of the Association, (b) United pilot membership ratification
under the Association's Constitution and By-Laws, (c) if required, approval by
the Company's Board of Directors, (d) execution by the President of the
Association, and (e) withdrawal of the Company's motion to reject the 2003 Pilot
Agreement under 11 U.S.C. §1113.

           16.  Termination Rights. This Letter of Agreement may be terminated
by the Association, by written notice from the Association to the Company (the
"Termination Notice"), given before or after the Effective Date but no later
than the Exit Date, but in no event later than sixty (60) days following the
occurrence of any of the following events:

                    a.    failure of the court to issue final judicial approval
of this Letter of Agreement, without condition,
            qualification or exception, by January 31, 2005;

                    b.    a court of competent jurisdiction enters a final,
non-appealable judicial order that the Company is not
            entitled to the termination of the A Plan under 29 U.S.C §1341(c);

                    c.    failure of the Company to implement, through binding
agreement or final judicial order effective no later
            than June 1, 2005, revisions to (i) the labor contracts of the
Company's other unionized employees and (ii) the
            wages, benefits and working conditions of the Company's salaried and
management employees so that the
            aggregate revisions in (i) and (ii) are reasonably projected to
produce at least $1.0 billion in average annual cas
            savings in labor and pension costs for the Company from January 1,
2005 through and including January 1, 2010,
            unless such action is cured to the reasonable satisfaction of the
Association within twenty (20) days of the
            Termination Notice;

                    d.    the filing by UAL or United of, support by UAL or
United for, or judicial confirmation or approval of
            (as the case may be), a plan of reorganization or a proposed
disclosure statement which (i) contains any material
            term that is materially inconsistent with the Revised 2003 Pilot
Agreement or this Letter of Agreement or (ii)
            proposes or confirms a capital structure or ownership structure that
is not reasonably acceptable to the
            Association unless, in either case (i) or (ii), such action is cured
to the reasonable satisfaction of the Association
            within twenty (20) days of the Termination Notice; or

                    e.    any other material breach of the Company's or UAL's
obligations under this Letter of Agreement unless
            such breach is cured to the reasonable satisfaction of the
Association within twenty (20) days of the Termination
            Notice.

In the event of such termination, (A) the Administrative Claim shall be paid on
the Exit Date, (B) this Letter of Agreement shall otherwise become null and void
in its entirety, and (C) the parties shall thereafter be governed by the 2003
Pilot Agreement (including the A Plan) and without regard to this Letter of
Agreement.

           17.  Fees and Expenses. The Company shall reimburse the Association
for fees and expenses incurred in connection with this Letter of Agreement as
described on Exhibit G to this Letter of Agreement.

           18.  Agreement. This Letter of Agreement is a final, binding and
conclusive commitment and agreement between UAL, the Company and the
Association. Notwithstanding anything to the contrary in this Letter of
Agreement, judicial approval of this Letter of Agreement shall constitute
approval and allowance of the Administrative Claim and shall otherwise have the
same meaning and effect as the judicial approval of the 2003 Pilot Agreement in
the Bankruptcy Cases signed on April 30, 2003.

           19.  Amendments; Waiver. This Letter of Agreement may be amended,
modified, superseded or canceled and any of its provisions may be waived only by
a written instrument executed by all parties or, in the case of a waiver, by the
party waiving compliance. Except as otherwise expressly provided in paragraph 16
above with respect to the delivery of a notice of termination, the failure of
any party at any time to require performance of any provision of this Letter of
Agreement shall not affect the right of that party at a later time to enforce
the same or a different provision. No waiver by any party of a right under this
Letter of Agreement shall be deemed or construed as a further or continuing
waiver of any such right with respect to the same or a different provision of
this Letter of Agreement.

           20.  Notices. Any notice or other communication given under to the
terms of this Letter of Agreement must be in writing and shall be deemed to have
been duly given on the day it is delivered by hand, on the day it is sent by
facsimile with confirmation of receipt by the transmitting machine, on the
business day after it is sent by a national overnight mail service (delivery
charge prepaid), or on the third business day after it is mailed first class,
postage prepaid, in any case to the following addresses:

 

If to the Company: United Airlines, Inc.
1200 East Algonquin Road
Elk Grove Township, Illinois 60007
Attention: Paul Lovejoy
Facsimile: 847-700-4099 with copies to: Kirkland & Ellis
200 East Randolph Drive
Chicago, Illinois 60601
Attention: James H.M. Sprayregen
Facsimile: 312-861-2200 If to the Association: United Master Executive Council
Air Line Pilots Association, International
9550 West Higgins Road, Suite 1000
Rosemont, IL  60018
Attention: Master Chairman
Facsimile: 847-292-1777



 


 


 

with copies to: Cohen, Weiss and Simon, LLP
330 West 42nd Street
25th Floor
New York, New York 10036
Attention: Babette Ceccotti 
Facsimile: 212-695-5436



 

or to such other address or to such other person as any party shall have last
designated by written notice provided to the other parties in the manner set
forth in this paragraph.

           21.  Counterparts. This Letter of Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument,
and each of which shall be deemed an original.  Each party to this Letter of
Agreement has agreed to permit the use of faxed or otherwise electronically
transmitted signatures in order to expedite the consummation of the transactions
contemplated hereby.

           22.  Headings; Construction.  The paragraph headings in this Letter
of Agreement have been inserted for convenience of reference only and do not
restrict or otherwise modify any of the terms or provisions of this Letter of
Agreement. Unless otherwise expressly provided, the words "including" or
"includes" in this Letter of Agreement do not limit the preceding words or terms
and shall be deemed to be followed by the words "without limitation."

           23.  Exhibits. This Letter of Agreement includes all of Exhibits A
through G hereto. Except as otherwise expressly set forth therein, all
capitalized terms in Exhibits A through G shall have the meanings defined in
this Letter of Agreement.

           24.  Fair and Equitable Pension Treatment. In the event the Company
implements, or reaches agreement with respect to, a legislative or other pension
funding solution that permits the continuation or maintenance of any of the
Company's defined benefit plans following the Pension Termination Date, the
pilots will receive the full benefit of that legislative or other solution to
maintain the pilot A Plan in the same status (e.g., frozen or active) as any
other surviving plan so long as the pilot labor and pension savings contributed
to the restructuring remain fair and proportional to other employee groups'
labor and pension savings contributed to the restructuring in the manner
contemplated under the Business Plan in light of any such legislative or other
pension funding solution.
 
 



(Signature page to follow)








            IN WITNESS WHEREOF, the parties have signed this Letter of Agreement
this __ day of January, 2005.
 

WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 

 

FOR UNITED AIR LINES, INC.
 
 

Peter B. Kain
Vice President - Labor Relations

FOR UAL CORPORATION
 
 

Glenn F. Tilton
Chairman, President and CEO 

  WITNESS:
 
 
 
 
 
 
 
 
 
 
 

 

FOR THE AIR LINE PILOTS ASSOCIATION, INTERNATIONAL
 
 

Duane E. Woerth, President
 
 

Mark Bathurst, Chairman
United Master Executive Council

Exhibit A
Revised Pay Rates

Section 3-B "Hourly Rates" is modified to read as follows:

3-B-1 Effective January 1, 2005 the hourly rates for Captains and First Officers
shall be as follows. The hourly rates, overrides, and incentive pay established
in this Section 3 shall govern all aspects of pilot compensation.
 

> 3-B-1-a Hourly Rates


Captains




  B747-400 B777 B767/757 A320/319 B737-300 1yr 166.91 166.91 136.79 116.24
116.24 2yr 167.86 167.86 137.83 117.24 117.24 3yr 168.74 168.74 139.10 118.28
118.28 4yr 169.66 169.66 140.03 119.40 119.40 5yr 170.62 170.62 141.13 120.52
120.52 6yr 171.50 171.50 142.18 121.58 121.58 7yr 172.45 172.45 143.13 122.67
122.67 8yr 173.59 173.59 144.33 123.75 123.75 9yr 174.55 174.55 145.28 124.68
124.68 10yr 175.97 175.97 146.78 126.23 126.23 11yr 177.31 177.31 148.36 127.68
127.68 12yr 178.91 178.91 149.75 129.21 129.21

First Officers




  B747-400 B777 B767/757 A320/319 B737-300 1yr 30.73 30.73 30.73 30.73 30.73 2yr
70.00 70.00 57.47 48.89 48.89 3yr 101.24 101.24 83.36 70.97 70.97 4yr 107.06
107.06 88.36 75.34 75.34 5yr 109.29 109.29 90.39 77.19 77.19 6yr 111.81 111.81
92.70 79.27 79.27 7yr 114.42 114.42 94.96 81.39 81.39 8yr 117.18 117.18 97.42
83.53 83.53 9yr 118.17 118.17 98.35 84.41 84.41 10yr 119.57 119.57 99.73 85.77
85.77 11yr 120.93 120.93 101.19 87.08 87.08 12yr 122.20 122.20 102.28 88.25
88.25

> 3-B-1-b deleted


 

> 3-B-2 Effective May 1, 2006 the hourly rates for Captains and First Officers
> shall be as follows:

> 3-B-2-a Hourly Rates

Captains




  B747-400 B777 B767/757 A320/319 B737-300 1yr 169.42 169.42 138.84 117.99
117.99 2yr 170.38 170.38 139.90 119.00 119.00 3yr 171.27 171.27 141.19 120.06
120.06 4yr 172.21 172.21 142.13 121.19 121.19 5yr 173.18 173.18 143.25 122.32
122.32 6yr 174.07 174.07 144.31 123.41 123.41 7yr 175.03 175.03 145.27 124.51
124.51 8yr 176.20 176.20 146.49 125.61 125.61 9yr 177.16 177.16 147.46 126.55
126.55 10yr 178.61 178.61 148.98 128.12 128.12 11yr 179.97 179.97 150.59 129.60
129.60 12yr 181.59 181.59 152.00 131.15 131.15

First Officers




  B747-400 B777 B767/757 A320/319 B737-300 1yr 31.19 31.19 31.19 31.19 31.19 2yr
71.05 71.05 58.34 49.63 49.63 3yr 102.76 102.76 84.61 72.03 72.03 4yr 108.66
108.66 89.68 76.47 76.47 5yr 110.93 110.93 91.75 78.35 78.35 6yr 113.49 113.49
94.09 80.46 80.46 7yr 116.13 116.13 96.39 82.61 82.61 8yr 118.93 118.93 98.88
84.78 84.78 9yr 119.94 119.94 99.83 85.68 85.68 10yr 121.37 121.37 101.23 87.06
87.06 11yr 122.74 122.74 102.70 88.38 88.38 12yr 124.03 124.03 103.81 89.57
89.57


 

> 3-B-2-b deleted

 
 
 
 

3-B-3 Effective May 1, 2007 the hourly rates for Captains and First Officers
shall be as follows:

3-B-3-a Hourly Rates

Captains




  B747-400 B777 B767/757 A320/319 B737-300 1yr 171.96 171.96 140.92 119.76
119.76 2yr 172.94 172.94 141.99 120.79 120.79 3yr 173.84 173.84 143.30 121.86
121.86 4yr 174.79 174.79 144.26 123.01 123.01 5yr 175.78 175.78 145.40 124.16
124.16 6yr 176.68 176.68 146.48 125.26 125.26 7yr 177.66 177.66 147.45 126.37
126.37 8yr 178.84 178.84 148.69 127.49 127.49 9yr 179.82 179.82 149.67 128.45
128.45 10yr 181.29 181.29 151.22 130.04 130.04 11yr 182.67 182.67 152.85 131.54
131.54 12yr 184.32 184.32 154.28 133.11 133.11

First Officers




  B747-400 B777 B767/757 A320/319 B737-300 1yr 31.66 31.66 31.66 31.66 31.66 2yr
72.12 72.12 59.21 50.37 50.37 3yr 104.30 104.30 85.87 73.12 73.12 4yr 110.29
110.29 91.03 77.62 77.62 5yr 112.59 112.59 93.13 79.53 79.53 6yr 115.19 115.19
95.50 81.67 81.67 7yr 117.87 117.87 97.83 83.85 83.85 8yr 120.72 120.72 100.36
86.05 86.05 9yr 121.74 121.74 101.32 86.96 86.96 10yr 123.19 123.19 102.75 88.36
88.36 11yr 124.59 124.59 104.24 89.71 89.71 12yr 125.89 125.89 105.37 90.92
90.92


  3-B-3-b deleted
 
 
 
 

3-B-4 Effective January 1, 2008 the hourly rates for Captains and First Officers
shall be as follows:

3-B-4-a Hourly Rates

Captains

  B747-400 B777 B767/757 A320/319 B737-300 1yr 173.68 173.68 142.33 120.96
120.96 2yr 174.67 174.67 143.41 122.00 122.00 3yr 175.57 175.57 144.74 123.08
123.08 4yr 176.54 176.54 145.70 124.24 124.24 5yr 177.54 177.54 146.85 125.40
125.40 6yr 178.45 178.45 147.94 126.51 126.51 7yr 179.43 179.43 148.93 127.64
127.64 8yr 180.63 180.63 150.18 128.77 128.77 9yr 181.62 181.62 151.17 129.73
129.73 10yr 183.10 183.10 152.73 131.34 131.34 11yr 184.50 184.50 154.37 132.86
132.86 12yr 186.16 186.16 155.82 134.45 134.45

First Officers




  B747-400 B777 B767/757 A320/319 B737-300 1yr 31.98 31.98 31.98 31.98 31.98 2yr
72.84 72.84 59.80 50.87 50.87 3yr 105.34 105.34 86.73 73.85 73.85 4yr 111.40
111.40 91.94 78.39 78.39 5yr 113.72 113.72 94.06 80.32 80.32 6yr 116.34 116.34
96.46 82.49 82.49 7yr 119.05 119.05 98.81 84.68 84.68 8yr 121.93 121.93 101.37
86.91 86.91 9yr 122.96 122.96 102.34 87.83 87.83 10yr 124.42 124.42 103.78 89.25
89.25 11yr 125.83 125.83 105.29 90.61 90.61 12yr 127.15 127.15 106.42 91.83
91.83


  3-B-4-b deleted
 
 
 

3-B-5 Effective May 1, 2008 the hourly rates for Captains and First Officers
shall be as follows:

3-B-5-a Hourly Rates

Captains




  B747-400 B777 B767/757 A320/319 B737-300 1yr 176.28 176.28 144.47 122.77
122.77 2yr 177.29 177.29 145.57 123.83 123.83 3yr 178.21 178.21 146.91 124.92
124.92 4yr 179.19 179.19 147.89 126.10 126.10 5yr 180.20 180.20 149.05 127.28
127.28 6yr 181.12 181.12 150.16 128.41 128.41 7yr 182.13 182.13 151.16 129.55
129.55 8yr 183.34 183.34 152.43 130.70 130.70 9yr 184.34 184.34 153.44 131.68
131.68 10yr 185.85 185.85 155.02 133.31 133.31 11yr 187.26 187.26 156.69 134.85
134.85 12yr 188.95 188.95 158.16 136.46 136.46

First Officers




  B747-400 B777 B767/757 A320/319 B737-300 1yr 32.46 32.46 32.46 32.46 32.46 2yr
73.93 73.93 60.70 51.64 51.64 3yr 106.92 106.92 88.03 74.95 74.95 4yr 113.07
113.07 93.32 79.57 79.57 5yr 115.42 115.42 95.47 81.53 81.53 6yr 118.09 118.09
97.91 83.72 83.72 7yr 120.84 120.84 100.29 85.95 85.95 8yr 123.75 123.75 102.89
88.22 88.22 9yr 124.80 124.80 103.87 89.15 89.15 10yr 126.28 126.28 105.33 90.58
90.58 11yr 127.72 127.72 106.87 91.97 91.97 12yr 129.06 129.06 108.02 93.21
93.21

3-B-5-b deleted
 
 
 
 

3-B-6 Effective May 1, 2009 the hourly rates for Captains and First Officers
shall be as follows:

3-B-6-a Hourly Rates

Captains




  B747-400 B777 B767/757 A320/319 B737-300 1yr 178.93 178.93 146.64 124.61
124.61 2yr 179.95 179.95 147.75 125.68 125.68 3yr 180.88 180.88 149.11 126.80
126.80 4yr 181.87 181.87 150.11 127.99 127.99 5yr 182.91 182.91 151.29 129.19
129.19 6yr 183.84 183.84 152.41 130.34 130.34 7yr 184.86 184.86 153.43 131.49
131.49 8yr 186.09 186.09 154.72 132.66 132.66 9yr 187.11 187.11 155.74 133.65
133.65 10yr 188.64 188.64 157.35 135.31 135.31 11yr 190.07 190.07 159.04 136.87
136.87 12yr 191.79 191.79 160.53 138.51 138.51

First Officers




  B747-400 B777 B767/757 A320/319 B737-300 1yr 32.94 32.94 32.94 32.94 32.94 2yr
75.04 75.04 61.61 52.41 52.41 3yr 108.53 108.53 89.35 76.08 76.08 4yr 114.76
114.76 94.72 80.76 80.76 5yr 117.15 117.15 96.90 82.75 82.75 6yr 119.86 119.86
99.38 84.98 84.98 7yr 122.65 122.65 101.80 87.24 87.24 8yr 125.61 125.61 104.43
89.54 89.54 9yr 126.68 126.68 105.43 90.49 90.49 10yr 128.18 128.18 106.91 91.94
91.94 11yr 129.63 129.63 108.47 93.35 93.35 12yr 130.99 130.99 109.64 94.60
94.60

> Renumber balance of Section 3-B


 
 

Exhibit B-1
Other Contract Revisions

        1.    Section 3-B-10-a "Late Night Flying" deleted

        2.    Section 5-G-1-e-(1)-(d) deleted

        3.    Section 5-G-1-e-(2) modified to read as follows:

                            5-G-1-e-(2) A pilot functioning as a reserve will
not be scheduled into a day(s) off.

        4.    Section 20-J-4-d deleted

        5.    Section 22-A-2 add this LOA

        6.    Letter Of Agreement 04-09 "PBS Contract Modifications" change to
20-E-2-b is modified to read as follows:

20-E-2-b

In equipment domiciles which have both international and domestic trips, the
senior 50% of the pilots whose lines will be vacated for OE lines will be
subject to assignments as reserves per domestic reserve rules. The junior 50% of
the pilots whose lines will be vacated for OE lines are subject to assignments
as reserves per international reserve rules. If an odd number of OE lines exist,
the odd line will be identified as a domestic regular reserve line for days off
consideration.

        7.    The contractual provisions identified in paragraphs 2, 3, 4 and 6
above will take effect on the first day of the
               month following the Effective Date.
 
 



Exhibit B-2
Other Contract Revisions

(Retiree Life Insurance)
          January 1, 2005 Captain Mark Bathurst, Chairman
UAL-MEC Air Line Pilots Association
9550 West Higgins Suite 1000
Rosemont, Illinois 60018   Dear Mark:   During the negotiations which led to the
Letter of Agreement 05-01 (Bankruptcy Exit), the parties agreed that the
following change will apply to pilots who, on January 1, 2005, are active
(including paid leave), receiving Pilot Disability Income benefits, furloughed,
on medical leave of absence, on military leave or on other approved leave:
  No retiree life insurance will be payable upon the death of any pilot who
retires after January 1, 2005.


If this letter accurately reflects our agreement, please sign and return three
(3) copies for our files.
    Sincerely,
  _____________________
Peter B. Kain
Vice President - Labor Accepted and agreed to this
______ day of January 2005
 
 
 

_________________________________
Captain Mark Bathurst, Chairman
UAL-MEC Air Line Pilots Association
 
 

Exhibit B-3
Success Sharing

> Section 3-M-1-e of the 2003 Pilot Agreement shall be revised to read in its
> entirety as follows:

Pilots will receive the following cash incentive payments based on United's
actual performance under the annual incentive program (with linear interpolation
between the performance points):

Threshold Performance: 0.5% of Wages
Target Performance 1.0% of Wages
Maximum Performance 2.0% of Wages


Exhibit C
Profit Sharing




Effective Date of Profit Sharing Plan: As of January 1, 2005 (so that the first
year covered by the profit sharing plan shall be calendar year 2005). Profit
Sharing Pool: In the event that the Company has more than $10 million in Pre-Tax
Earnings in the relevant calendar year, 7.5% of Pre-Tax Earnings in 2005 and
2006 and 15% of Pre-Tax Earnings in each calendar year thereafter. Pre-Tax
Earnings: UAL consolidated net income as determined in accordance with GAAP, but
excluding (i) consolidated federal, state and local income tax expense (or
credit); (ii) unusual, special, or non-recurring charges, (iii) charges with
respect to the grant, exercise or vesting of equity, securities or options
granted to UAL and United employees, and (iv) expense associated with the profit
sharing contributions. Eligibility: All domestic employees of UAL Corp. or
United Airlines, Inc. (including all pilots) who have completed one year of
service as of December 31st of the year for which Pre-Tax Earnings are being
measured. Allocation: For each eligible employee, a pro rata share of the Profit
Sharing Pool for each calendar year based on the ratio of the employee's
Considered Earnings for the year to the aggregate amount of Considered Earnings
for all eligible employees that year. Considered Earnings: As currently defined
in the Company's Success Sharing Plan (i.e., base pay, overtime, holiday pay,
longevity pay, sick pay, vacation pay, shift differential, premiums, pre-tax
contributions to a 401(k) plan, pre-tax medical plan contributions, and flexible
spending account contributions but not expense reimbursement, incentive or
profit sharing payments, imputed income or other similar awards or allowances).
Payment Date: By no later than April 30th of the following year.  Distribution:
In cash, subject to 401(k) deferrals. Relationship to Other Programs:
Incremental to the Success Sharing Plan; in lieu of the existing profit sharing
plan described in Section 3-M-2 of the 2003 Pilot Agreement. Documentation:
Implementing documentation reasonably acceptable to the Association. Duration:
Continuing unless and until terminated in a future pilot collective bargaining
agreement.


 

Exhibit D
Convertible Notes




Issuer: Reorganized UAL Corp. Guarantor: United Airlines, Inc. Issue: [___]%
Senior Subordinated Convertible Notes Due 2021 (the "Notes") to be issued no
later than 180 days following the Exit Date (the "Issuance Date"). Initial
Holder: A trust or similar non-permanent vehicle for the benefit of eligible
United pilots; the Notes or the value of the Notes to be distributed to such
pilots or pilot retirement accounts as soon as reasonably practicable given tax,
accounting, securities and market considerations; all rights of the Notes to be
exercised by individual pilots while the notes remain in the trust. Distribution
mechanics, eligibility and allocation among such pilots to be reasonably
determined by the Association. Principal Amount: $550,000,000 in denominations
of $1,000. Term: 15 years from the Issuance Date. Amortization: None prior to
maturity; full principal to be repaid at the maturity date except to the extent
converted or prepaid.  Interest Rate: Semi-annually in arrears, in cash, at an
annual rate of [__]%1; provided, however, that (i) the first full year of
interest from the Issuance Date may be paid in cash or in kind at the option of
the Issuer; (ii) if such interest is paid in kind, it will be in Common Stock,
but only to the extent there exists Common Stock that is exempt from
registration under 11 U.S.C. § 1145; and (iii) if such interest is paid in kind,
it shall be delivered to the Holders under applicable market terms at issuance
for public convertible debt securities of this type (e.g., any notice period and
stock payment premium).  Security: None. Ranking: Junior to the Reorganized UAL
exit facility, customary secured indebtedness, indebtedness contemplated under a
plan of reorganization, and other mutually agreed-upon indebtedness; pari passu
to all current and future UAL or United Airlines senior unsecured debt; senior
to all current and future subordinated debt. Conversion Rights: The Holder may
convert any number of the Notes into the Issuer's common stock (the "Common
Stock"), at any time, at the Conversion Price. Conversion Price: The product of
(x) 125% and (y) the average closing price of the Common Stock for the sixty
consecutive trading days following the Exit Date.  Transferability: To the
greatest extent feasible under applicable law, the Notes and the Common Stock
shall be issued under 11 U.S.C. §1145, and the Notes and the Common Stock into
which they shall be convertible shall be freely transferable by the Holders
without registration under the Securities Act of 1933. Common Stock: When
delivered, the Common Stock into which Notes may convert shall be fully paid and
non-assessable. Issuer shall use its best efforts to list the Common Stock on a
national stock exchange or NASDAQ prior to the Issuance Date.  Call Rights: No
call for five years from the Issuance Date; thereafter, callable in cash or
Common Stock if the Common Stock has traded at no less than 125% of the
Conversion Price for the sixty (60) consecutive trading days prior to the call
date. Put Rights: Soft put right on the fifth and tenth anniversary of the
Issuance Date for all principal and accrued interest as of such date; payable in
cash or shares of Common Stock. Mandatory Prepayments: Mandatory prepayment upon
a "fundamental change" with a customary make whole premium, if any, for public
convertible debt securities of this type; no prepayment obligations for mergers
in which the Issuer is the surviving entity; no make whole premium in other
mergers.  Anti-Dilution Protections: The Conversion Price will be subject to
customary anti-dilution adjustments, including upon (i) stock or extraordinary
cash dividends, (ii) reclassifications, subdivisions or combinations of the
Common Stock, (iii) the issuance of rights or warrants to all holders of Common
Stock convertible into or exercisable for Common Stock at less than the
then-current market price, (iv) distribution of the capital stock of an Issuer
subsidiary to holders of the Common Stock and (v) any other distributions of
assets by the Issuer to holders of the Common Stock. Mergers and Business
Combinations: The Notes will enjoy customary adjustments and protections in the
event the Common Stock is converted into, reclassified into or exchanged for
cash, other assets or securities. Other Terms and Conditions: The Notes are
intended to be public market securities and to trade at par value. The
documentation of the Notes shall include such other terms and conditions as are
customarily found in public market convertible securities of this type.
Implementation: Implementing documentation reasonably acceptable to the
Association and the Company. Distribution: The Association and the Company will
coordinate any distribution of the Notes so that such distribution does not
unreasonably interfere with capital markets activities of the UAL or the
Company. The Association's investment bankers will be the exclusive distribution
agent for the Notes. 


 

Exhibit E
Amended Distribution Agreement

        1.    Section 2 of Letter of Agreement 03-07 to the 2003 Pilot Agreement
(the "Distribution Agreement") is hereby

amended to read in its entirety as follows:

In consideration for the pilot contract revisions under the Section 1113
Restructuring Agreement reached between UAL, the Company, and ALPA effective May
1, 2003 (the "2003 Restructuring Agreement"), which modifies the parties' 2000
collective bargaining agreement ("2000 Agreement") and resolves numerous union
grievances concerning the administration of the 2000 Agreement, and in
consideration of the pilot contract revisions under the revisions to the 2003
Pilot Agreement effective in 2005 (the "Revised 2003 Pilot Agreement"), any plan
of reorganization proposed or supported by UAL and the Company as proposed
and/or amended from time to time (the "Plan"), shall provide that, on or as soon
as reasonably practicable after the effective date of such Plan, the pilot group
will receive a percentage distribution of the equity, securities and/or other
consideration provided to general unsecured creditors under the Plan (the
"Distribution") calculated by the following formula:
 

A/(A+B), where:
 

A is the sum of (i) $2,742,574,581, representing
the dollar value of 30 months of average cost reductions under the 2003
Restructuring Agreement as reasonably measured under Labor Model 1.1A FINAL, and
(ii) $300,000,000, representing the dollar value of 20 months of cost reductions
under the Revised 2003 Pilot Agreement (the "ALPA Amount"); and
 

B is the total amount of all other allowed prepetition general unsecured claims
against the Debtors (UAL and its 27 debtor subsidiaries).

2.    Section 3 of the Distribution Agreement is hereby amended to read in its
entirety as follows:

 

In the event the other employees of the Company receive a Distribution in excess
of $865,000,000 in connection with the 2005 labor cost reductions (the "Other
Employee Distribution"), then the $300,000,000 amount described in paragraph 2
of this Distribution Agreement shall instead equal the product of (x)
$300,000,000 and (y) a fraction, the numerator of which is the actual amount of
the Other Employee Distribution and the denominator of which is $865,000,000.

        3.    Except as revised in the preceding paragraphs, the Distribution
Agreement shall remain unchanged and in full force and effect.
 
 



Exhibit F
Indemnity Agreement

            1.  Indemnification. UAL and the Company (collectively, "United")
hereby indemnify and hold harmless the Association, its members, officers,
committee members, agents, employees, counsel, financial advisors and
representatives (each, an "Indemnified Person") from any and all losses,
damages, fines, penalties, taxes, expenses, claims, lawsuits, or administrative
charges of any sort whatsoever (including reasonable attorney's fees and costs
arising in connection with the investigation and defense of any such matter)
relating to, concerning or connected with the negotiation or implementation of
this Letter of Agreement (any such event, a "Claim"), except to the extent that
a Claim against an Indemnified Person is finally determined by a court of
competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of such Indemnified Person.

            2.  Indemnification Procedure.

                    a.    An Indemnified Person must give prompt notice to the
Company of the facts and circumstances that
            may constitute a Claim under this Indemnity Agreement; provided,
however, that any delay by an Indemnified
            Person in giving such notice shall not relieve United of its
obligations under this Indemnity Agreement except to the
            extent that such delay causes material damage or prejudice to
United.

                    b.    United shall be entitled to participate in judicial,
administrative proceeding concerning an actual or
            potential Claim (an "Action") and, upon ten (10) days notice to the
applicable Indemnified Person, may assume
            the defense of such Claim with counsel reasonably satisfactory to
the Indemnified Person. Following any
            assumption of the defense of an Action by United, United shall not
be liable for any subsequent fees of legal
            counsel or other expenses incurred by the Indemnified Person in
connection with the defense of such Action,
            subject to reimbursement for actual out-of-pocket expenses incurred
by the Indemnified Person as the result of a
            request for cooperation or assistance by United; provided, however,
that if, in the reasonable opinion of outside
            counsel to the Indemnified Person, there exists an actual, material
conflict of interest between the United and the
            Indemnified Person, United shall be liable for the legal fees and
expenses of separate counsel to the Indemnified
            Person; provided, further, that the Indemnified Person shall have
the right to participate in the defense of an
            Action with its own counsel at its own expense.

                    c.    No compromise or settlement of any Action shall be
binding on United for purposes of United's
            obligations under this Indemnity Agreement without United's express
written consent, which consent shall not be
            unreasonably withheld. United shall not compromise or settle any
Action or otherwise admit to any liability for any
            Claim on a basis that would reasonably be expected to adversely
affect the future activity or conduct of the
            Indemnified Person without the prior written consent of the
Indemnified Person, which consent shall not be
            unreasonably withheld.

                    d.    In the event United assumes the defense of any Action
under this Indemnity Agreement, United shall (i)
            keep the Association and the applicable Indemnified Person informed
of material developments in the Action, (ii)
            promptly provide the Association and such Indemnified Person with
copies of all pleadings, responsive pleadings,
            motions and other similar legal documents and papers received in
connection with the Action, (iii) permit the
            Association and such Indemnified Person and their counsel, to the
extent practicable, to confer on the defense of
            the Action, and (iv) permit the Association and such Indemnified
Person and their counsel,  to the extent
            practicable, an opportunity to review all legal papers to be
submitted prior to their submission. The parties shall
            provide to each others such assistance as may be reasonably required
to insure the proper and adequate defense
            of the Action, and each party shall use its good faith efforts and
cooperate with each other party to avoid the
            waiver of any privilege of another party.

            3.  Plan of Reorganization; Survival. This indemnity agreement shall
be assumed under the Plan of Reorganization and shall continue in full force and
effect thereafter without regard to the terms of Section 22 of the Revised 2003
Pilot Agreement.
 
 


Exhibit G
Fees and Expenses

            1.    The Company shall reimburse the Associatin for the reasonable,
actual fees and out-of-pocket expenses incurred by the Association in connection
with the review, design, negotiation, approval and ratification of this Letter
of Agreement (its "Expenses") including:

                    a.    reasonable flight pay loss incurred by the Association
in review and negotiation of this Letter of
            Agreement and Special MEC Meetings or LEC Meetings called for the
purpose of reviewing, approving or
            ratifying the Letter of Agreement ; and

                    b.    the reasonable, actual fees and expenses of the
Association's outside legal, pension, and other
            professional advisors (in each case based on normal hourly rates for
actual time expended).

up to a maximum, aggregate total of $2.5 million. Of the total reimbursement for
Expenses, $1 million shall be paid on the Effective Date, and the remaining $1.5
million will be paid on the Exit Date.

            2.    On the Exit Date, the Company shall also pay, or reimburse the
Association for paying, the expenses incurred by the Association's investment
bankers in connection with the Letter of Agreement and a structuring fee for the
Association's investment bankers.

            3.    The Company shall seek judicial approval for its obligations
under this Exhibit G at the same time that it seeks judicial approval of this
Letter of Agreement.

            4.The parties acknowledge and agree that the Company's agreement to
reimburse the Association for fees and expenses under this Letter of Agreement
is a result of the special collective bargaining circumstances created by the
parties' desire to negotiate modifications to the pilot collective bargaining
agreement as part of the Company's bankruptcy reorganization.